Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  141817(63)(64)                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  AMERICAN HOME ASSURANCE COMPANY,                                                                        Brian K. Zahra,
                                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                SC: 141817
                                                                   COA: 287153
                                                                   Oakland CC: 2007-088192-NF
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion to file brief in support of motion for
  reconsideration is GRANTED. The motion for reconsideration of this Court’s February
  7, 2011 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
         d0418                                                                Clerk